UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


                                         )
ALEX RIOS,                               )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )       Civil Action No. 15-cv-1183-TSC
                                         )
UNITED STATES OF AMERICA,                )
                                         )
            Defendant.                   )
                                         )


                             MEMORANDUM OPINION

      In what remains of this FOIA case, the Drug Enforcement Administration

(“DEA”) has renewed its motion for summary judgment with regard to certain

redactions under FOIA Exemption 7(E), ECF No. 67. See Mem. Op. II, ECF No. 64

(granting the bulk of relief to Defendant). 1 For the following reasons, Defendant’s

motion will be GRANTED.

      The court could not fully resolve Defendant’s Exemption 7(E) claim because the

declarant’s explanation for withholding material beyond G-DEP and NADDIS

information lacked specificity. See Mem. Op. II at 16-17 (finding no correlation shown

between certain redacted material and the claimed exemption). In support of the instant

motion, Defendant proffers the Declaration of Angela D. Hertel, ECF 67-1, and three

revised Vaughn indices, ECF Nos. 67-2, 67-3, 67-4, all of which satisfactorily address

the court’s concerns. Hertel states, and the indices show, that an “overwhelming



1
   The court’s first Memorandum Opinion, ECF No. 41, rejected Defendant’s argument
to dismiss for failure to exhaust administrative remedies.
                                             1
number” of redactions were DEA file numbers that “relate solely to internal DEA

practices and can only be legitimately utilized by agency personnel functioning

within the agency.” Hertel Decl. ¶¶ 11, 16. The file numbers “reveal the specific DEA

office that initiated the investigation, the year the investigation was established, and the

total number of cases initiated by the DEA office in a particular fiscal year.” Id. ¶ 16.

If disclosed, Hertel explains, such information could reveal “how an agency’s law

enforcement databases work and render[ ] them more vulnerable to manipulation.” Id. ¶

16. In addition, DEA applied Exemption 7(E) “to other specific numbers and codes that

could lead to discovery and circumvention of the law by drug violators,” including “a

National Drug Pointer Index (“NDPIX”) number; codes from the National Crime

Information Center (“NCIC”); and Office and Sub-Office codes.” Id. ¶ 17. Further,

DEA withheld “certain information and material that would reveal sensitive, non-public

references to the DEA’s Agents’ Manual,” including “quantitative and qualitative drug

classification criteria” and “internal drug violator codes . . . used in the formulation of

the G-DEP number.” Id. ¶ 18. Finally, DEA redacted operation code names, which if

disclosed “could provide insight into the actual operation, which criminals could use to

develop countermeasures to circumvent future operations.” Id.

       Plaintiff’s opposition, ECF No. 70, raises no materially factual dispute, and

Defendant has satisfied the “relatively low bar” the D.C. Circuit has set for an agency

to justify its withholdings under Exemption 7(E). Blackwell v. FBI, 646 F.3d 37, 42

(D.C. Cir. 2011). In addition, the court now finds from the Vaughn indices and

declarations that Defendant has released all reasonably segregable non-exempt




                                             2
information. See Second Decl. of Katherine L. Myrick ¶¶ 70-71, ECF No. 58-2

(attesting to the agency’s review of records for segregability).

       Defendant, having shown its full compliance with FOIA, is entitled to judgment

as a matter of law. A corresponding order will issue separately.



Date: February 8, 2021

                                          Tanya S. Chutkan
                                          TANYA S. CHUTKAN
                                          United States District Judge




                                             3